
	
		III
		112th CONGRESS
		2d Session
		S. RES. 377
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2012
			Mr. Brown of Ohio (for
			 himself, Mr. Portman,
			 Mr. Nelson of Florida,
			 Mr. Rockefeller,
			 Mr. Wicker, Mr.
			 Boozman, Mr. Durbin,
			 Mrs. Hutchison, Mr. Pryor, Mrs.
			 Murray, Mr. Reid,
			 Mr. Schumer, and
			 Mr. Levin) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 50th anniversary of the
		  historic achievement of John Herschel Glenn, Jr., in becoming the first United
		  States astronaut to orbit the Earth.
	
	
		Whereas John Herschel Glenn, Jr. was born on July 18,
			 1921, in Cambridge, Ohio to parents John and Clara Glenn;
		Whereas John Glenn grew up in New Concord, Ohio with his
			 childhood sweetheart and future wife, Annie Castor, 150 miles east of Dayton,
			 Ohio, the birthplace of the Wright brothers, who first took humankind into
			 flight;
		Whereas John Glenn enlisted in the Naval Aviation Cadet
			 program shortly after the December 7, 1941, attack on Pearl Harbor, Hawaii, and
			 was commissioned as an officer in the United States Marine Corps in
			 1943;
		Whereas John Glenn received many honors for his military
			 service, including the Distinguished Flying Cross on 6 occasions, the Air Medal
			 with 18 Clusters, the Asiatic-Pacific Campaign Medal, the American Campaign
			 Medal, the World War II Victory Medal, the China Service Medal, the National
			 Defense Service Medal, and the Korean Service Medal;
		Whereas, with the onset of the Cold War, the United States
			 and the free world feared the intentions of the Soviet Union in space;
		Whereas President Dwight D. Eisenhower asked the National
			 Aeronautics and Space Administration (referred to in this preamble as
			 NASA) to find the most talented, patriotic, and selfless test
			 pilots to participate in Project Mercury, the first human spaceflight program
			 in the United States;
		Whereas John Glenn and fellow candidates for NASA’s
			 Astronaut Corps underwent pressure suit, acceleration, vibration, heat, loud
			 noise, psychiatric, personality, motivation, and aptitude tests at the
			 Aeromedical Laboratory at the Wright Air Development Center in Dayton,
			 Ohio;
		Whereas John Glenn, Malcolm S. Carpenter, L. Gordon
			 Cooper, Jr., Virgil I. Gus Grissom, Walter M. Shirra, Jr., Alan
			 B. Shepard, Jr., and Donald K. Slayton were selected from among hundreds of
			 other patriotic candidates to be named the original Mercury
			 Seven astronauts;
		Whereas Project Mercury was charged with the unprecedented
			 responsibility of competing with the strides that the Soviet Union was making
			 in space exploration;
		Whereas the United States public viewed John Glenn and the
			 Mercury Seven astronauts as men on the front line of the war not only for space
			 supremacy but also, in many minds, for the survival of the United
			 States;
		Whereas John Glenn accurately captured the significance of
			 the time when he later wrote that the world was at the door of a new
			 age, and we were the people who had been chosen to take the first steps across
			 the threshold;
		Whereas the Project Mercury astronauts trained for their
			 manned space flight missions in the Multi-Axis Space Training Inertial Facility
			 at NASA’s Research Center in Cleveland, Ohio;
		Whereas Alan Shepard was chosen to pilot the first manned
			 Project Mercury mission on Freedom 7 on May 5, 1961, which
			 proved that the United States was capable of successfully launching a person
			 into suborbital flight;
		Whereas Virgil Grissom was chosen to pilot the second
			 manned Project Mercury mission on Liberty Bell 7 and became
			 the second United States astronaut to achieve suborbital flight on July 21,
			 1961;
		Whereas the Soviet Union had successfully launched the
			 spacecrafts Lunar 2 and Lunar 3 in 1959
			 before successfully launching and returning to Earth Major Yuri Gagarin, who
			 completed a 108-minute single orbit around the Earth in 1961;
		Whereas John Glenn was selected from among the Project
			 Mercury astronauts to command the first United States capsule to orbit the
			 Earth;
		Whereas John Glenn, with the help of his children Dave and
			 Lyn, named the first United States space capsule to orbit the Earth
			 Friendship 7, re-emphasizing the peaceful
			 intentions of the United States space exploration program;
		Whereas John Glenn trained vigorously, working through 70
			 simulated missions and reacting to nearly 200 simulated system failures, to
			 prepare to orbit the Earth and successfully complete the first manned orbital
			 mission for the United States;
		Whereas the work that John Glenn conducted on the cockpit
			 layout, instrument panel design, and spacecraft controls in the Mercury
			 spacecraft enhanced the design of Friendship 7 and the ability
			 of an astronaut to control Friendship 7, which proved useful
			 during the mission;
		Whereas, at 9:47 a.m. Eastern Standard Time on February
			 20, 1962, the Atlas 109D rocket boosters ignited and John Glenn and
			 Friendship 7 commenced liftoff at NASA’s Space Center in Cape
			 Canaveral, Florida;
		Whereas John Glenn, aboard Friendship 7,
			 became the first United States astronaut to orbit the Earth, orbiting 3 times
			 and observing 3 sunrises, 3 sunsets, and the wonder of the universe in only 4
			 hours and 56 minutes;
		Whereas, when John Glenn learned that the heat shield on
			 Friendship 7 had possibly become loose in orbit, compromising
			 the successful completion of the space mission, Glenn bravely managed the
			 reentry procedures and proved that a person can safely and successfully
			 complete a NASA mission;
		Whereas John Glenn successfully completed reentry into
			 Earth, splashing down in the Atlantic Ocean at 2:43 p.m. Eastern Standard Time,
			 east of Grand Turk Island at 21 degrees, 25 minutes North latitude and 68
			 degrees, 36 minutes West longitude, and was recovered by the USS
			 Noa;
		Whereas, in the context of the Cold War, the success of
			 the Friendship 7 flight restored the standing of the United
			 States as the leading country in the race to space against the Soviet
			 Union;
		Whereas the completion of the inaugural orbit of the Earth
			 by John Glenn validated NASA’s manned space flight mission and secured the
			 future missions of NASA’s manned space capsules;
		Whereas the people of the United States heralded John
			 Glenn as the personification of heroism and dignity in an age of uncertainty
			 and fear;
		Whereas the press later described John Glenn as a man who
			 embodied the noblest human qualities;
		Whereas President John F. Kennedy echoed the belief held
			 by John Glenn that the United States space program was not just a scientific
			 journey but also a source of inspiration and pride, saying, our
			 leadership in science and industry, our hopes for peace and security . . .
			 require us to solve these mysteries and to solve them for the good of all
			 men;
		Whereas John Glenn is a patriot and space pioneer who
			 encouraged the people of the United States to rightfully view NASA as an
			 embodiment of the persistent quest of the people of the United States to expand
			 their knowledge and explore frontiers;
		Whereas, in retirement, John and Annie Glenn continued
			 their public service by establishing the John Glenn School of Public Affairs at
			 The Ohio State University, living up to the words of John Glenn, who said,
			 If there is one thing I’ve learned in my years on this planet, it’s that
			 the happiest and most fulfilled people I’ve known are those who devoted
			 themselves to something bigger and more profound than merely their own
			 self-interest.; and
		Whereas, although 50 years have passed, the historic orbit
			 of John Glenn around the Earth aboard Friendship 7 remains a
			 source of pride and honor for the people of the United States: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)honors the 50th
			 anniversary of the landmark mission of John Herschel Glenn, Jr., in piloting
			 the first manned orbital mission for the United States;
			(2)recognizes the
			 profound importance of the achievement of John Glenn as a catalyst for space
			 exploration and scientific advancement in the United States; and
			(3)honors the
			 thousands of dedicated men and women of the National Aeronautics and Space
			 Administration who worked on Project Mercury and ensured the success of the
			 Friendship 7 Mercury mission.
			
